               18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 1 of 21


 Fill 111 this 1nformat1on to 1dent1fy your case


 Debtor 1

 Debtor 2
 (Spoose, if filing) Flr>t Nome                         Middle Name                 Last Name


 United States Bankruptcy Court for the: _____ District of                       \\\D~:\{).S\ C)._
 Case number                \~-\.o\ \\ 3
  (If known)
                                                                                                                                                0   Check if this is an
                                                                                                                                                    amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and n'umber the entries In tho boxes on the loft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      liii:i   No
      0        Yes
 2. Within the last 8 years, have you lived In a community property state or territory? ( Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ief No. Go to line 3.
      0        Yes. Did your spouse, fonner spouse, or legal equivalent live with you at the time?
               0' No
               0    Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _. Fill in the name and current address of that person.



                     Name of your spouse, rormer spouse, 0< legal equivalent



                     Number            Street



                     City                                             State                     ZIP Code

 3. In Column 1, 11st all of your codebtors. Do not Include your spouse as a codebtor If your spouse Is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 1060), Schedule E/F(Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt

                                                                                                              Check all schedules that apply:

~          Name
                                                                                                              D   Schedule D, line _ __
                                                                                                              •   Schedule E/F, line _ _ _
           Number             Street                                                                          •   Schedule G, line _ __

           City                                                          State                   ZIP Code

§]                                                                                                            •   Schedule D, line _ _
           Name
                                                                                                              •   Schedule E/F, line _ __
           Number             Street                                                                          •   Schedule G, line _ __

           City                                                          State                   ZIP Code

§]                                                                                                            •   Schedule D, line _ _
           Name
                                                                                                              D   Schedule E/F, line _ __
           Number             Street                                                                          D   Schedule G, line _ __

           City                                                          State                   ZIP Code



Official Form 106H                                                               Schedule H: Your Codebtors                                          page 1 of _
              18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 2 of 21


 Debtor 1                                                                                 Case number 1nnown,I_ _ _ _ _ _ __ _ _ _ _ _ _ __
                F'antName      Midcte Namo     Last Name




 -              Additional Page to List More Codebtors

       Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt

                                                                                               Check all schedules that apply:


       Name                                                                                    •   Schedule D, line ___

                                                                                               •   Schedule EIF, line _ _ _

       Number         Street                                                                   •   Schedule G , line _ _ _


       City                                         State                    ZIP Code



       Name                                                                                    •   Schedule D, line

                                                                                               •   Schedule E/F, line _ _ _

       Number         Street                                                                   •   Schedule G, line _ _ _


       City                                         State                    ZIP Code


 EJ    -N-am-.------ - - - - - - - - - - - - - - - - - - - - - - -- -                          •   Schedule D, line ___

                                                                                               •   Schedule EIF, line ___

       Number         Street                                                                   •   Schedule G, line _ _ _


       City                                         State                    ZIP Code




       Name                                                                                    •   Schedule D, line ___

                                                                                               •   Schedule E/F, line _ _ _

       Number         Slreet                                                                   •   Schedule G, line _ _ _



 e:J   Cily
                                                    State                    ZIP Code



       Name                                                                                    •   Schedule D, line ___

                                                                                               •   Schedule E/F, line ___

       Number         Street                                                                   •   Schedule G , line _ _ _


       City                                         State                    ZIP Code

 []                                                                                            •   Schedule D, line ___
       Name

                                                                                               •   Schedule E/F, line _ _ _

       Number         Street                                                                   •   Schedule G, line _ _ _


                                                                             ZIP Code

 EJ    -C-ity_ _ _ _ _ _ _ _ _ _ _ _ _ __ _S_ta_t_e_ _ _ _ _ _ _ _ _ _ _ _ __
       Name                                                                                    •   Schedule D, line ___

                                                                                               •   Schedule E/F, line

       Number         Slreet                                                                   •   Schedule G, line _ _ _


       City                                         State                    ZIP Code
 [.J
                                                                                               0   Schedule D, line _ __
       Name
                                                                                               0   Schedule E/F, line _ __

       Number         Street                                                                   0   Schedule G, line _ __


       c_·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _.,;s,,.,ta;;;t;;_
                                                     e _ _ _ _ _ _ _....,:Z::;IP
                                                                               ~ Cod
                                                                                  = e   -------------------------




Official Form 106H                                          Schedule H: Your Codebtors                                           page _   of _
            18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 3 of 21



 Fill ,n this mformat,on to 1dent1fy your case


 Debtor 1         Phillip      Michael       Mahoney
                   Fir51Name                Mid<le Name           La&t.Name

 Debtor 2
 (Spouse, if f,ling) F~ Name


 United States Bankruptcy Court for the: District of Montana
                                                                                  B
 Case number       18-1 113                                                                          Check if this is:
  (If known )
                                                                                                     0     An amended filing
                                                                                                     0     A supplement showing postpetition chapter 13
                                                                                                           income as of the following date:
Official Form 1061                                                                                         MM I DD / YYYY

Schedule I: Your Income                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing Jointly, and your spouse is living with you, Include information about your spouse.
If you are separated and your spouse Is not filing with you, do not include Information about your spouse. If more s pace is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


fill             Oescrlbe Employment


1. FIii in your employm ent
    Information.                                                         Debtor 1                                    Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional         Employment status           ~ Employed                                      0    Employed
    employers.                                                       0     Not employed                              0    Not employed

    Include part-time, seasonal, or
    self-employed work.
                                         Occupation                Salesman
    Occupation may include student
    or homemaker, if it applies.
                                         Employer's name           Pierce Homes

                                         Employer's address        3800 Pierce Pkway
                                                                    Number Street                                  Number      Street




                                                                   Billings                Mt        59102
                                                                    City              State     ZIP Code           City                  State ZIP Code

                                         How long employed there?        10 yrs                                      10 yrs


l§f       •      Give Detalls About Monthly Income

    Estimate monthly Income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer , combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                For Debtor 1        For Debtor 2 or
                                                                                                                    non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.      2.          5,000.00
                                                                                              $                       $

 3. Estimate and list monthly overtime pay.                                           3. + $                       + $


 4 . Calculate gross income. Add line      2 + line 3.                                4.      $   5,000.00     I      $



Official Form 1061                                             Schedule I: Your Income                                                         page 1
              18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 4 of 21


 Debtor 1           Phillip            Michael
                                           Middle Name
                                                            Mahoney
                                                                        l a~ Name
                                                                                                                                                           ~""°"",_
                                                                                                                                               Case number 1          ______________
                                                                                                                                                                  18-1113

                                                                                                                                           For Debtor 1               For Debtor 2 or
                                                                                                                                                                      non-filing spouse
       Copy line 4 here ........... .......... .................... ........... ...........................................   -+ 4.        $      5,000.00              $_ _ _ _ __


 5. List ail payroll deductions:

        5a. Tax, Medicare, and Soclal Security deductions                                                                       5a.        $      1,489.00              $
        5b. Mandatory contributions for retirement plans                                                                        5b.        $          0.00              $
        Sc. Voluntary contributions for retirement plans                                                                        Sc.        $          0.00              $
        5d. Required repayments of retirement fund loans                                                                        5d.        $          0.00              $
        5e. Insurance                                                                                                           5e.        $          0.00              $
        5f. Domestic support obligations                                                                                        5f.        $          0.00              $
        5g. Union dues                                                                                                          5g.        $          0.00              $
        5h. Other deductions. Specify: Garnishment                                Wells Fargo                                   5h. + $           1,500.00        + $
  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                                 6.        $      2,989.00              $

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                         7.        $      2,011.00              $

  a.   List all other income regularly received:
        Sa. Net income from rental property and from operating a business,
            profession, or farm
              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary business expenses, and the total
              monthly net income.                                                                                               Ba.
                                                                                                                                           $           0.00             $
        8b. Interest and dividends                                                                                              Sb.        $           0.00             $
        Sc. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                                                                         $           0.00            $
                                                                                                                                Be.
        8d. Unemployment compensation                                                                                           8d.        $           0.00            $
        Se. Social Security                                                                                                     Se.        $           0.00            $

        Sf. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify: _ __ _ _ __ __ _ _ _ _ __ _ __ _ _ Sf.                                                                                $           0.00            $

        89. Pension or retirement income                                                                                        8g.        $           0.00            $
        Sh. Other monthly Income. Specify: _ _ _ _ _ __ _ _ _ _ __                                                              Sh. + $                0.00           +$
  9. Add all other Income. Add lines Sa + Sb + 8c + 8d + Se + Sf +89 + Sh.                                                      9.     I$              0.001           $
                                                                                                                                                                                           I
 1O. Calculate monthly Income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                                  10.   I   $     2.011.00      I+ I    $
                                                                                                                                                                                           I= 1$
 11 . State all other regular contributions to the expenses that you list in Schedule J.
       Include contributions from an unmarried partner, members of your household, your dependents, your roommates. and other
       friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify: _ _ __ _ _ _ __ _ _ __ __ _ __ _ _ _ __ __ _ __ _ _                                                                                                                  11 . + $._ ___0_._
                                                                                                                                                                                                      00_
12. Add the amount In the last column of line 10 to the amount In llne 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.            2,01 1.00
                                                                                                                                                                                               Combined
                                                                                                                                                                                               monthly Income
 13. Do you expect an increase or decrease within the year after you file this form?
     iJ No.
        0    Yes. Explain:


Official Form 1061                                                                           Schedule I: Your Income                                                                             page 2
             18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 5 of 21



    Fill In this ,nformat,on to 1dcnt1fy your case


    Debtor 1          Phillip Michael Mahoney
                       Fn:t Nome                 Middle Name              Lost Name                       Check if this is:
    Debtor 2
    (Spouse, ~ filing) Fn1 Name                  t,0ddle Name
                                                 1
                                                                          Last Name                       D An amended filing
                                                                                                          D A supplement showing postpetition chapter 13
    United States Bankruptcy Court for the: District of Montana
                                                                                       El                     expenses as of the following date:
    Case number        18-61113
     (If known)                                                                                               MM / DD / YYYY



   Official Form 106J
   Schedule J: Your Expenses                                                                                                                              12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this fonm. On the top of any additional pages, write your name and case number
  (If known). Answer every question.

                      Describe Your Household

  1. Is this a joint case?

     0     No. Go to line 2.
     •     Yes. Does Debtor 2 live in a separate household?

                  •   No
                  D   Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
      ---
 2. Do you have dependents?                  D No                                     Dependent's relatio nship to             Dependent's     Does dependent live
     Do not list Debtor 1 and                r!I Yes. Fill out this Information for   Debtor 1 or Debtor 2                     age             with you ?
     Debtor 2.                                       each dependent.. ........................ - - - - - - - - - - -
     Do not state the dependents'                                                     Daughter                                 15              D No
     names.                                                                                                                                    Iii! Yes
                                                                                      Son                                      33              D No
                                                                                                                                               ltf Yes
                                                                                                                                               D No
                                                                                                                                               D Yes
                                                                                                                                               0 No
                                                                                                                                               D Yes
                                                                                                                                               •    No
                                                                                                                                               0    Yes

 3. Do your expenses include
    expenses of people other than
                                             1B No
    yourself and your dependents?            0       Yes


                  Estimate Your Ongoing Monthly Expenses

  Estimate your ex penses as of your bankruptcy flllng date unless you are using this fonm as a supplement In a Chapter 13 case to report
  expenses as of a date after the bankruptcy Is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
  applicable date.

  Include expenses paid for with non-cash government assistance if you know the value of
  such assistance and have Included It on Schedule I: Your Income (Official Fonm 1061.)                                             Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
     any rent for the ground or lot.                                                                                            $                   900.00
                                                                                                                         4.

     If not included in line 4:
     4a.     Real estate taxes                                                                                           4a.    $
     4b.    Property, homeowner's, or renter's insurance                                                                 4b.    $
     4c.    Home maintenance, repair, and upkeep expenses                                                                4c.    $                   250.00
     4d.    Homeowner's association or condominium dues                                                                 4d.     $

Official Form 106J                                                Schedule J: Your Expenses                                                           page 1
             18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 6 of 21



                  Phillip Michael Mahoney
  Debtor 1
                  Fim Nwne       Middle Name        LastNeme                                                   '18-61113
                                                                                             Case number {6known
                                                                                                                - - - - - - - -- - - - - - -


                                                                                                                                  Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                                     5.
                                                                                                                              $

  6. Utilities:

       Sa.   Electricity, heat, natural gas                                                                         6a.       $                   350.00
       Sb.   Water, sewer, garbage collection                                                                       6b.       $                   200.00
       6c.   Telephone, cell phone, Internet, satellite, and cable services                                         6c.       $                   400.00
       6d.   Other. Specify:    Cable/Internet                                                                      6d.       $                   190.00
  7. Food and housekeeping supplies                                                                                 7.        $                   500.00
  8. Childcare and children's education costs                                                                      8.     $
  9. Clothing, laundry, and dry cleaning                                                                           9.     $                       100.00
 10.   Personal care products and services                                                                         10.    $                       100.00
 11. Medical and dental expenses                                                                                   11.    $                       150.00
 12. Transportation. lndude gas, maintenance, bus or train fare.
                                                                                                                          $                       250.00
       Do not include car payments.                                                                                12.
 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                          13.    $                        15.00
 14.   Charitable contributions and religious donations                                                            14.    $
 15. Insurance.
       Do not indude insurance deducted from your pay or included in lines 4 o r 20.

       1Sa. Life insurance                                                                                         15a.   $
       15b. Health insurance                                                                                       15b.   $
       15c. Vehicle insurance                                                                                      15c.   $                       250.00
       15d. Other insurance. Specify:.--'Cc..a
                                             ;:;.m
                                                 :.c..:.,:p'--e'-r-_ _ _ _ __ _ _ _ _ _ __                         15d.   $                        50.00

16. Taxes. Do not indude taxes deducted from your pay or included in lines 4 or 20.
       Spec ify: _ _ __ __ _ __ _ _ _ _ _ _ _ __ _ _ _ __ _                                                               $
                                                                                                                   16.

17.    Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                             17a.   $                       400.00
       17b. Car payments for Vehicle 2                                                                             17b.   $
       17c. Other. Specify:_C_a_m
                                - '-p_e_r_ _ _ _ _ _ __ _ _ _ _ _ _ __                                             17c.   $                       200.00
       17d . Other. Specify:_ _ __ _ _ _ __ _ _ _ _ _ _ _ _ __ __                                                         $
                                                                                                                   17d.

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 1061).                                            18.
                                                                                                                          $                         0.00
19.    Other payments you make to support others who do not live with you.
       Specify:_ _ __ _ _ __ _ __ _ __ _ _ _ _ _ _ __ __
                                                                                                                    19.   $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.   $
       20b. Real estate taxes                                                                                      20b.   $
       20c. Property, homeowners, or renter's insurance                                                            20c.   $
       20d. Maintenance, repair, and upkeep expenses                                                               20d.   $
       20e. Homeowner's association or condominium dues                                                            20e.   $



Official Form 106J                                             Schedule J: Your Expenses                                                           page 2
               18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 7 of 21



  Debtor 1         Phillip Michael Mahoney                                                         Case number   (Kmown,,_1_8_-_6_1_1_1
                                                                                                                                      _3_ _________
                   Fll'Sl Name   Middle Name            Last Name




 21 .    other. Specify:                                                                                              21,   +$


 22.     Calculate your monthly expenses.

         22a. Add lines 4 through 2 1.                                                                              22a.     $          4,305.00
         22b. Copy line 22 (monthly expenses for Debtor 2). if any, from Official Form 106J-2                       22b.     $               0.00
         22c. Add line 22a and 22b. The result is your monthly expenses.                                            22c.     $          4,305.00
                                                                                                                                   --   --

 23. Calculate your monthly net income.
                                                                                                                              $         2,011 .00
        23a.   Copy line 12 (your combined monthly income) from Schedule I.                                          23a.

        23b.   Copy your monthly expenses from line 22c above.                                                       23b.   - $         4,305.00

        23c.   Subtract your monthly expenses from your monthly income.
               The result is your monthly net income.                                                                         $       -2,294.00
                                                                                                                     23c.




 24 . Do you expect an increase or decrease in your expenses within the year after you file this form?

        For example, do you expect to finish paying for your car loan within the year or do you expect your
        mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

        0   No.
        D   Yes.     Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                              page 3
              18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 8 of 21



    Fill 111 this onfonnat1011 to 1dent1fy your case


    Debtor 1               Phillip Michael Mahoney
                           Fnt Name             Middl• Name               Last Name

    Debtor 2
    (Spouse, If 111/ng) Fnt Name


    United States Bankruptcy Court for the: District of Montana

    Case number            18-61113
     (If l<llown)
                                                                                                                                   D Check if this is an
                                                                                                                                      amended filing



  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                               04/16
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  Information. If more space Is needed, attach a separate sheet to this form. On the t op of any additional pages, write your name and case
  number (if known). Answer every question.


                      Give Details About Your Marital Status and Where You Lived Before


    1. What is your current marital status?

         0    Married
         ~ Not married

    2 . During the last 3 years, have you lived anywhere other than where you live now?

        S No
        D     Yes. list all of the places you lived in the last 3 years. Do not include where you live now.

                    Debtor 1:                                      Dates Debtor 1      Debtor 2:                                       Dates Debtor 2
                                                                   llved there                                                         lived there

                                                                                      •   Same as Debtor 1
                                                                                                                                      •   Same as Debtor 1

                                                                   From                                                                   From
                    Number        Street                                                  Number Street
                                                                  To                                                                      To



                    City                    State ZIP Code                                City                  State Z IP Code

                                                                                      0   Same as Debtor 1                            0   Same as Debtor 1

                                                                  From                                                                    From
                    Number        Street                                                  Number Street
                                                                  To                                                                      To



                    City                   State ZIP Code                                 City                  State   ZIP Code


   3. Within the last 8 years, did you ever live w ith a spouse or legal equivalent In a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin,)
        S No
       •     Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 •§fj               Explain the Sources of Your Income
Official Form 107                              Statement of Financial Affairs for In dividuals Filing for Bankruptcy                        page 1
            18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 9 of 21



 Debtor 1       Phillip Michael Mahoney                                                                  Case number ("'nown,_1_8_-_
                                                                                                                                   6_1_1_1_3_____          _____
                 F11'1Name        MkHeName          la!ll!Name




  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      •     No
      0     Yes. Fill in the details.

                                                           Debtor 1                                                Debtor 2

                                                           Sources of Income             Gross income              Sources of Income               Gross Income
                                                           Check all that apply.         (before deductions and    Check all that apply.           (before deductions and
                                                                                         exclusions)                                               exclusions)

            From January 1 of current year until           if Wages, commissions,                  30,000.00 D         Wages, commissions,
                                                                 bonuses, tips           $                             bonuses, tips               $._ _ _ _ _ __
            the date you filed for bankruptcy:
                                                           D     Operating a business                              D   Operating a business


            For last calendar year:                        D     Wages, commissions,                               D   Wages, commissions,
                                                                 bonuses, tips           $         60,000.00           bonuses, tips              $,_ __        _   _    _
            (January 1 to December 3 1,                    D     Operating a business                              D   Operating a business
                                             yyyy


            For the calendar year before that:             0     Wages, commissions,                               D   Wages, commissions,
                                                                 bonuses, tips                                         bonuses, tips
                                                                                         $         50,000.00                                      $._ _ __ __
            (January 1 to December 31,
                                             yyyy
                                                           D     Operating a business                              D   Operating a business



  5. Did you receive any other income during this year or the two previous calendar years?
     Include income reg ardless of whethe r that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployme nt, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have incom e that you received together, list it only once under Debtor 1.

     List each source and the gross incom e from each source sepa rately. Do not include income that you listed in line 4.

     liJ No
     D Yes. Fill in the details.
                                                          Debtor 1                                                  Debtor 2

                                                          Sources of Income              Gross income from         Sources of income              Gross Income from
                                                          Describe below.                each source               Describe below.                each source
                                                                                         (before deductions and                                   (before deductions and
                                                                                         exclusions)                                              exclusions)



            From January 1 of current year until                                        $ _ _ _ __ _ _ _ - - - - - - --                    - - $_     _ __          _    _
            the date you flied for bankruptcy:
                                                                                        $._ _ _ _ _ _ __          - - -- -- - - --                $_ _ _ __ _                _
                                                                                        $._ _ _ __ ___ - -- - - - - - -- $_ __ __ _ _


            For last calendar year:                                                     $_ _ __ _ _ _ _ - - - --                - - --        -   $._ _ _ _ __
            (January 1 to December 31 , _ _ _ )                                         $._ _ _ _ __ __ -- - -- - -- --                           $,_ _ _ _ __
                                             yyyy
                                                                                        $._ _ _ __ __                                             $._ __ __ _ _



            For the calendar year before that:                                          $,_ _ __ _ _ _ _ - - - - - -- -- - $._ _ _ __ _
            (January 1 to December 31, _ )
                                             yyyy                                       $._ _ ______ - - - - -- - - - - $._ _ __ __ _
                                                                                                                                                  $_ _ _ _ __
                                                                                        $._ __ _ _ __ _ - - - -- - -- --




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 2
          18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 10 of 21



 Debtor 1      Phillip Michael Mahoney                                                                 Case number (Kk"""'1J,_1_8:....-...:
                                                                                                                                        6...:1_1_1...:3:...__ _ __ _ _ _ __
                First Name         Midde Name             LNt NM1e




                List Certain Payments You Made Before You Flied for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

      D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                "incurred by an individual primarily for a personal, family, or household purpose."
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425• or more?

                i2I'   No. Go to line 7.

                D      Yes. List below each creditor to whom you paid a total of $6,425• or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                • Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

      D     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                D      No. Go to line 7.

                D      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and
                            alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                         Dates of     Total amount paid           Amount you still owe           Was this payment for...
                                                                         payment

                                                                                                            ')
                       Wells Fargo                                                     $   !),~ !s:i 60DO        $._   __c.
                                                                                                                         'r_ _ __
                        Creditor's Name                                                                                                          D   Mortgage

                                                                                                                                                 D e ar

                        Number    Street                                                                                                         D Credit card
                                                                                                                                                 D l oan repayment
                                                                                                                                                 D Suppliers or vendors
                        City                    State        ZIP Code                                                                            ~ OtherJudgement


                                                                                                                        ")
                       Russell Federal CU                                                                        $._ _ _ __ _ __
                       Creditor's Name
                                                                                                                                                 D Mortgage
                                                                                                                                                 liif car
                       Number     Street                                                                                                         D Credit card
                                                                                                                                                 D Loan repayment
                                                                                                                                                 D Suppliers or vendors
                       City                     State       ZIP Code
                                                                                                                                                 D Other _ _ _ __


                                                                                      $._ _ __ _ _ _ $._ __ _ _ _ __
                       Creditor's Neme
                                                                                                                                                 D   Mortgage

                                                                                                                                                 D ear

                       Number    Street                                                                                                          D Credit card
                                                                                                                                                 D Loan repayment
                                                                                                                                                 D Suppliers or vendors
                       City                     Stale       ZIP Code
                                                                                                                                                 0 Other _ __ __



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
          18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 11 of 21



 Debtor 1           Phillip Michael Mahoney                                                     Case number <•"""""l,_1
                                                                                                                      _8_-_6_1_1_1_3__________
                                                     Last Name




  7 . Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
      Insiders include your relatives; any general partners: relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
      such as child support and alimony.

      ff    No
      •     Yes. List all payments to an insider.
                                                                   Dates of      Total amount     Amount you still   Reason for this pay~nt
                                                                   payment       paid             owe


                                                                                $._ _ __ _ $._ _ _ __
              lnside(s Name



              Number    Street




              City                          Sta<e   ZIP Code


                                                                               $._ _ __         $._ _ _ __
             1nsider's Name


             Number     Street




             City                          State    ZlP Code


  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     ff     No
     •      Yes. List all payments that benefited an insider.

                                                                 Dates of        Total amount    Amount you still    Reason for this payment
                                                                 payment         paid            owe
                                                                                                                     Include creditor's name

                                                                               $_ _ _ _ _ $._ _ _ __
             lnslde(s Name



             Number     Street




             City                          State    ZIP Code



                                                                               $._ _ _ __       $._ _ __ _
             Insider's Name



             Number    Street




             City                          State    ZIP Code




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 4
         18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 12 of 21



 Debtor 1        Phillip Michael Mahoney                                                                   Case number (N""""'),_1_8_-_6_1_1_1_3_________          _
                  Firtl Name                           Last Name




                 Identify Legal Actions, Reposs-slons, and Foreclosures

  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

      0 No
      1H Yes. Fill in the details.
                                                                Nature of the case                    Court or agency                            Status of the case
                                                            Divorce
                                                                                                     Mt 8th Judicial District Court
             case title Marriage of Sandra                                                                                                       0     Pending
                                                                                                    Court Name

              Mahoney vs Phillip Mahoney                                                                                                         0     Onappeal
                                                                                                     Cascade County
                                                                                                    Number   Street                              ii!   Concluded
             Casenumber         ADR-16-3? 4                                                          Gt Falls         MT
                                                                                                    City                   State   ZIP Code




             Case title,_ _ _ _ _ _ __ _ __
                                                                                                    Court Name                                  0      Pending

                                                                                                                                                D      Onappeal

                                                                                                    Number   Street                             D      Concluded

             Case number
                                                                                                    City                   State   ZIP Code


  10. Within 1 year before you flied for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

     IS' No.     Go to line 11.
     D      Yes. Fill in th e information below.

                                                                         Describe the property                                      Date      Value of the property



                                                                                                                                              $._ __ __ _
                 Credttor's Name



                 Number        Street                                    Explaln what happened

                                                                         D    Property was repossessed.
                                                                         D    Property was foreclosed.
                                                                         0    Property was garnished.
                 City                        Stato   ZIP Code            0    Property was attached, seized , or levied.

                                                                         Describe the property                                     Date        Value of the properti



                                                                                                                                              $._ _ _ __
                 Creditor's Name



                 Number        Street
                                                                         Explain what happened


                                                                         D    Property was repossessed.
                                                                        •     Property was foreclosed.

                 City                       State    ZIP Code
                                                                        •     Property was garnished.
                                                                        •    Property was attached, seized, or levied.



Official Form 107                              Statement of Financial Affairs for Individuals FIiing for Bankruptcy                                      page 5
           18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 13 of 21



 Debtor 1          Phillip Michael Mahoney                                                                     Casa number (Kknown)_
                                                                                                                                   1_8-_6
                                                                                                                                        _ 1_1_1_3_________        _
                    Ars1Nam•                                   Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
      ef     No
      0      Yes. Fill in the details.

                                                                       Describe the action the creditor took                    Data action     Amount
                                                                                                                                was taken
            Creditor's Name


                                                                                                                                                $._ __ _ _ __
            Number     Street




            City                            State    ZIP Code         Last 4 digits of account number: XXXX-_ _ _         _


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another offlcial?
      0     No
      0     Yes


•§fj               List Certain Gifts and Contributions


  13. Within 2 years before you flled for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      if    No
     0      Yes. Fill in the details for each gift.


             Gifts with a total value of more than $600               Describe the gifts                                       Dales you gave     Value
             per person                                                                                                        the gifts



                                                                                                                                                 $._ _ _ __
            Person to Whom You Gave the Gift


                                                                                                                                                 $._ _ __ _

            Number    Street



            City                           State    ZIP Code


            Person's relationship to you



            Gifts with a total value of more than $600               Deacr1be the gifts                                        Dates you gave    Value
            per person                                                                                                         the gifts


                                                                                                                                                 $._ _ _ __
           Person to Whom You Gave the Gift


                                                                                                                                                 $,_ _ _ __


           Number     Street



           City                            State    ZIP Code


           Person's relationship to you _ _ _ _ __



Official Form 107                                    Statement of Financial Affairs for lndlvlduals Filing for Bankruptcy                                page 6
         18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 14 of 21



Debtor 1           Phillip Michael Mahoney                                                                          Case number (Hnown,>_1
                                                                                                                                         _8_-_6_1_1_1_3
                                                                                                                                                      __________                   _
                    FIRt Name      Mldcle Name                  Last Nome




  14. Within 2 years before you flied for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     0' No
     D Yes. Fill in the details for each gift or contribution.
            Gifts or contributions to charities                        Describe what you contributed                                        Date you          Value
            that total more than $800                                                                                                       contributed



                                                                                                                                                              $._ _ _ __
           Charity's Name


                                                                                                                                                              $._ _ _ __



           Number       Street




           City           State        ZIP   Co<1e




:•§jf               List Certain Losses

  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     lif' No
     D Yes. Fill in the details.
            Describe the property you lost and                         Describe any Insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                           loH               lost
                                                                       Include the amount that insurance has paid. List pending insurance
                                                                       claims on line 33 of Schedule AIB: Property.


                                                                                                                                                              $._ _ _ __




                   List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     iiJ No
     D     Yes. Fill in the details.

                                                                       Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                            transfer was
            Person Who Was Paid                                                                                                             made


            Number       Street                                                                                                                               $._ _ _ __


                                                                                                                                                              $._ _ __         _

            City                         State       ZIP Code



            Email or website address


            Person Who Made the Paymen~ if Not You



Official Form 107                                      Statement of Financial Affairs for Individuals FIiing for Bankruptcy                                           page 7
         18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 15 of 21



Debtor   1           Phillip Michael Mahoney                                                                  Case number (Nknown),_1_8_-_6_1_1_1_3__________
                     FntNlme         Midch Name              LaetName




                                                                    Description and value of any property transferred                Date payment or        Amount of
                                                                                                                                     transfer wae made      payment


               Person Who Was Paid
                                                                                                                                                           $,_    _ _ __

              Number     Street

                                                                                                                                                           $._ _ __ _


              Ci!y                       State    ZIP Code




              Ema~ or website address



              Person W ho Made tho Payment, WNot You



  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     [S' No
     •       Yes. Fill in the details.

                                                                   Description and value of eny property transferred                Date payment or        Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
               Person Who Was Paid

                                                                                                                                                           $_ __ __
               Number    Street


                                                                                                                                                           $._ __ _
              City                       State    ZIP Code

  18. Within 2 years before you flied for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statemenl
     ig' No
     •       Yes. Fill in the details.

                                                                   Description and value of property         Describe any property or payments 11tceived         Date transfer
                                                                   transfetred                               or debts paid In exchange                           was made

              Person Who Received Transfer



              Number     Street




              City                       State    ZIP Code


              Person's relationship to you _ _ _ __



              Person Who Received Transfer


              Number    Street




              City                       State    ZIP Code

              Person's relationship to you _ _ _ __


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 8
          18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 16 of 21



 Debtor 1           Phillip Michael Mahoney                                                                   Case number c,.,.,..,),_
                                                                                                                                     1_8_-_6_1_1_1_3___________
                     Frrst Name      Mlddle Name              UlstName




  19. Within 10 years before you flied for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-p rotectio n devices.)

      0     No
      •     Yes. Fill in the details.

                                                                    Description and value of the property transferred                                      Date transfer
                                                                                                                                                           was made


            Name of trust _ _ _ _ _ _ __ __ _




 •:r.r•-:a Ust Certain Plnanclal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  20. Within 1 year before you flied for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares In banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other flnanclal institutions.
      if No
     •      Yes. Fill in the details.

                                                                     Last 4 digits of account number    Type of account or       D ate account was      Last balance before
                                                                                                        instrument               closed, sold, moved,   closing or transfer
                                                                                                                                 or transferred

             Name of flnancl • I Institution
                                                                     XXXX-_          -   -      -       •   Checking                                    $._ _ _ __

             Number       Street                                                                        •   Savings

                                                                                                        Q   Money market

                                                                                                        •   Brokerage
             City                        State     ZIP Code                                             Oother_ _ __



             Name of Financial Institution                          XXXX-_           -   -      -       •   Checking                                    $._ _ __

                                                                                                        •   Savings

             Number       Street                                                                        •   Money market

                                                                                                        •   Brokerage
                                                                                                        • other_ _ __
             City                        State     ZIP Code


  21 . Do you now have, or did you have within 1 year before you flied for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     liif No
     •      Yes. Fill in the details.
                                                                    Who el&e had access to It?                     Describe the contents                       Do you still
                                                                                                                                                               have it?

                                                                                                                                                              •    No
             Nam• of Financial ln1tltutlon                         Name                                                                                       •    Yes


             Number       Street                                   Number   Street


                                                                   City       State          ZIP Code

             City                        State     ZIP Code



Official Form 107                                    Statement of Financial Affairs for individuals Filing for Bankruptcy                                    page 9
           18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 17 of 21



 Debtor 1          Phillip Michael Mahoney                                                                             Case number ,.,,.,._,,L.1
                                                                                                                                               _8-
                                                                                                                                                 _ 6_1_1_1_3__________
                     Firal Name                               Last Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you flied for bankruptcy?
      elNo
      •     Yes. Fill in the details.
                                                                     Who else has or had access to it?                     D1tscrlbe the contents              Do you still
                                                                                                                                                               have it?

                                                                                                                                                                • No
              Name or Storage Faefflty                               Name
                                                                                                                                                                • Yes
              Number       Street                                    Number     Street


                                                                     CltyState ZIP Code

              City                       State     ZIP Code


                       Identify Property You Hold or Control for Someone l!IH
  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
      1H No
      •     Yes. Fill In the details.
                                                                    Where la the property?                                 Describe the property           Value


              Owner's Na me                                                                                                                                 $_ _ __

                                                                   Nunm.r     Street
              Number       Street




                                                                   City                           State     ZIP Code
              City                       State    ZIP Code


                      Give Details About Envlronmentel Information

  For the purpose of Part 10, the following definitions apply:
  • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
      hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
      Including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  •   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.

  •   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


      el No
      •     Yes. Fill In the details.

                                                                   Governmental unit                            Environmental law, If you know It         Date of notice



            Name of site                                          Governmental unit

            Number      Street                                    Number      Street


                                                                  City                   State   ZIP Code


            City                     State       ZIP Code



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 10
       18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 18 of 21



                Phillip Michael Mahoney                                                                          Case number (hnown    18-61113
Debtor 1
                               MidcleName              LM1Name                                                                        '---------------

 25. Have you notified any governmental unit of any release of hazardous material?

     ltf No
     D Yes. Fill in the details.
                                                            Governmental unit                               Environmental law, If you know It                   Date of notice



            Nam• of site                                   Governmental unit


            Number    Street                               Number     Street



                                                           City                  State    ZIP Code


            City                   State    ZIP Code



 26, Have you been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     0     No
     D     Yes. Fill in the details.
                                                             Court or agency                                     Nature ol the case                              Status of the
                                                                                                                                                                 case

           Case title_ _ _ _ _ _ _ _ _ _ __
                                                             Court Name
                                                                                                                                                                 D   Pending

                                                                                                                                                                 D   Onappeal

                                                             Number     Street                                                                                   D   Concluded


           Case number                                       City                        State   ZIP Code



                   Give Detalla About Your Bualneu or Connection• to Any • ualneu
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           D    A sole proprietor or self~mployed in a trade, profession, or other activity, either full-time or part-time
           D    A member of a limited liability company (LLC) or limited liability partnership (LLP)
           D    A partner in a partnership
           D    An officer, director, or managing executive of a corporation
           D    An owner of at least 5% of the voting or equity securities of a corporation

     Iii No. None of the above applies. Go to Part 12.
     D     Yes. Check all that apply above and fill in the details below for each business.
                                                             Describe the nature of the business                               Employer Identification number
                                                                                                                               Do not include Social Security number or ITIN.
            Business Name

                                                                                                                               EIN:
            Number    Street
                                                             Name of accountant or bookkeeper                                  Oates business existed


                                                                                                                               From               To
            City                   Stata    ZIP Code
                                                             Describe the nature of the business                               Employer Identification number
                                                                                                                               Do not Include Social Security number or ITIN.
            Business Name

                                                                                                                               EIN:
            Number   Street
                                                             Name of accountant or bookkeeper                                  Oates business existed


                                                                                                                               From               To
            City                   State    ZIP Code


Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page 11
           18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 19 of 21



 Debtor 1        Phillip Michael Mahoney                                                                      Case number (¥1'.nown,l_1_8
                                                                                                                                        _-_6_1_1_1_3__________
                    First Name       MkkhName                l.NI Name




                                                                     Describe the nature of the business                  Employer ldentlflcaUon number
                                                                                                                          Do not Include Social Security number or ITIN.
             Business Name
                                                                                                                          EIN: _ _ _ _ _ _ _ _ _

             Number        Street
                                                                     Name of accountant or bookkeeper                     DalH buslnesa existed



                                                                                                                          From               To
             City                       State     ZJP Code




  28. Within 2 years before you flied for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      Institutions, creditors, or other partiea.

      ef    No
      0     Yes. Fill in the details below.

                                                                     Date Issued



             Name                                                    MM / 00 / YYYY



             Numbe,.      StTeet




             City                       State     ZIP Code




                    Sign hlow

       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result ln fines up to $250,000, or Imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                                      Signature of Debtor 2


            Date /     d-, I ?      f;;. o l <f                                       Date _ _ _ _ __
                           T'
      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Flllng for Bankruptcy (Official Form 107)?

      if     No
      0      Yes



      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      if'No
      0     Yes. Name of person._ _ __ _ _ __ _ _ __ _ __ _ _ _ _ _ _ _ __ . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                   Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 12
               18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 20 of 21



Fill   in   this mformat1011 to 1dent1fy your case


Debtor 1           Phillip Michael Mahoney
                    Fht Name                  Middle Name                Lest Name

Debtor 2
(Spouse. if fling) Fnt Name                                              Last Namo


United States Bankruptcy Court for the: District of Montana
Case number         ~1~8~-=
                          6~1~
                             1~1=
                                3__________ _                                                                                               D Check if this is an
 (If known}                                                                                                                                      amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                           12,1s

  If you are an individual filing under chapter 7, you must fill out this form If:
  •   creditors have claims secured by your property, or
  •   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (If known).

                    List Your Creditors Who Have Secured Clalms

       1. For any creditors that you listed In Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill In the
            Information below.

             Identify the creditor and the property that is collateral                What do you Intend to do with the property that   Did you claim the property
                                                                                      secures a debt?                                   as exempt on Schedule C?

            Creditor's
            name:
                         SLS                                                         0   Surrender the property.                        •   No
                                                                                     D Retain the property and redeem it.               !f Yes
            Description of     Home
            property           1834 Beech Drive                                      0   Retain the property and enter into a
                                                                                         Reaffirmation Agraement.
            securing debt:     Gt Falls, MT 59404
                                                                                     D Retain the property and [explain): _ _ __

                                                     -      -   -   ------------------------
            Creditor's
            name:        Russell Federal Credit Union                                D Surrender the property.                          •   No
                                                                                     0   Retain the property and redeem it.             !f Yes
            Description of     Nisssan Pickup
            property                                                                 0   Retain the property and enter into a
            securing debt:                                                               Reaffirmation Agreement.
                                                                                     0   Retain the property and [explain]: Keep   on
                                                                                         as keeping on

            Creditor's
            name:        Russell Federal Credit Union                                D Surrender the property.                          •   No
                                                                                     D Retain the property and redeem ii.               8 Yes
            Description of     Camper
            property                                                                 0   Retain the property and enter into a
            securing debt:                                                               Reaffirmation Agreement.
                                                                                     0   Retain the property and [explain]: Keep   on
                                                                                         as keeping on

            Creditor's
            name:
                                                                                     0   Surrender the property.                        • No
            Description of
                                                                                     D Retain the property and redeem it.               • Y es
            property                                                                 D Retain the property and enter into a
            securing debt:                                                               Reaffirmation Agreement.
                                                                                     D Retain the property and [explain]: _ _ __


 Official Form 108                             Statement of Intention for Individuals FIiing Under Chapter 7                                     page 1
            18-61113-BPH Doc#: 16 Filed: 12/17/18 Entered: 12/17/18 10:28:54 Page 21 of 21


 Debtor 1       Phillip Michael Mahoney                                                       Case number (ff known)_
                                                                                                                    1_8_-_
                                                                                                                         6_1_1_1_3__________
                F'ntName       M~   Name       last Name




                List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the information below. Do not 11st real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease If the trustee does not assume It. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                             WIii the lease be assumed?

       Lessor's name:
                                                                                                                    • No
       Description of leased
                                                                                                                    • Yes
       property:


       lessor's name:
                                                                                                                    • No
       Description of leased
                                                                                                                    • Yes
       property:


       Lessor's name:
                                                                                                                   •   No
       Description of leased                                                                                       •   Yes
       property:


       Lessor's name:
                                                                                                                   •   No
                                                                                                                   •   Yes
       Description of leased
       property:



       Lessor's name:
                                                                                                                   •   No
                                                                                                                   OYes
       Description of leased
       property:


       Lessor's name:
                                                                                                                   •   No

       Description of leased
                                                                                                                   •   Yes
       property:


       Lessor's name:
                                                                                                                   •   No
                                                                                                                   0   Yes
       Description of leased
       property:




 •&ii          Sign Below


     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.


                                                           X
                                                                Signature of Debtor 2


                                                                Date
                                                                       ~M~M-,- o~o-,- YYYY
                                                                                       ~ --



Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                             page 2
